Stewart, J.,
delivered the opinion of the Court.
The only material question for us to decide, from the circumstances of this case is, as to the existence of any such trust, or confidence between the appellant and Franklin Hanway, in regard to the house and lot in question, as a Court of Equity can consider as implied by operation of law, and not in conflict with the Statute of Frauds, the plea of which has been interposed by the appellee.
Resulting trusts are saved and -excepted by the 8th section of that Statute; and that parol proof of facts and circumstances may be admitted in equity tb establish such trusts, is fully settled.
The answer to the main question involved depends upon the force, effect, and sufficiency of the proof.
If the money advanced by Hanway was on his own account, as a bona fide purchaser of the property, the deed, which was taken in his own name, must have correspondent construction, and wall vest the title to the property in him, according to the terms expressed therein, and *263there is no ground for any implied, constructive, or resulting trust.
On the contrary, if Hanway did not in truth become the purchaser of the property, and did not mean to buy the same, but merely to advance or loan the money to Hryden, the appellant, the purchase in equity can only be considered as made by Hryden, and the deed, although taken in Ilanway’s name, constitutes him but a trustee for Hryden, the bona fide purchaser, and is only a security for the payment of the loan. Boyd vs. McLean, 1 Johnson’s Ch. Cases, 590; McBinney vs. Wildar, 42 Barbour, 402.
The proof in this case very clearly shows that Hryden, the appellant, was the purchaser, in his own name, of the property in question, at the sale made by the executors, but not having the money to pay for the same, Franklin Hanway, who was his brother-in-law, and disposed to aid him, agreed to advance the money for him, and did loan to him the money, and for his security was reported to the Orphans’ Court as the purchaser, and took the conveyance in his own name, upon the payment of the purchase-money. Han-way thus held the legal title, subject to the trust reposed in him.
The manner of holding and occupying the property afterwards is in accordance with this understanding, and is confirmatory of the theory maintained by Hryden, the appellant.
The interest on the debt as such was regularly paid and received, as the receipts filed show, and the taxes were paid, and repairs and improvements made upon the property, by Hryden, as the beneficial proprietor thereof.
Under such circumstances, with abundant evidence of the nature of the transaction, the money loaned by Han-way to Hryden, -with the deed conveying to Hanway the legal title to the property, to secure its payment, must be treated as a mortgage between the parties.
A resulting trust is fully established, which a Court of *264Equity will recognize; upon the payment of the amount loaned by Hanway to Dryden, with the arrears of interest thereon, within such reasonable time as may be prescribed by the Court below, the property must be discharged from the lien of the same, and be conveyed to the appellant, Dryden, by a trustee to be appointed by the Court for that purpose.
(Decided 30th June, 1869.)
The decree below will be reversed, and the cause remanded for further proceedings, in conformity with this view.

Decree reversed, and cause remanded.